DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 14, 18, and 20 were amended. Claims 1-20 are pending and are examined in this office action.
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-20 under 35 USC 112(b).
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-20 under 35 USC 103; however, upon further consideration, new grounds of rejection under 35 USC 103 necessitated by amendment are presented herein.

Response to Arguments
	Applicant’s arguments filed 05/13/2022 have been fully considered, but are moot in view of the new grounds of rejection necessitated by amendment. In particular, Applicant’s amendment necessitated the inclusion of newly-cited Moussaffi. See rejection for further details.

Claim Interpretation
	Claim 14 recites “one or more computer-readable storage devices”. The published specification at [0120] reads in part: “A computer readable storage medium, including but not limited to computer-readable storage devices as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” This is a clear and unmistakable disclaimer of signals per se for the term “computer-readable storage device”. See MPEP 2111.01, subsection IV.B.
	This interpretation also applies to dependent claims 16-19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Bergholm” (PennyLane: Automatic differentiation of hybrid quantum-classical computations including source code files Q3b_variational-classifier-iris and Basic tutorial: qubit rotation) in view of “Schuld” (Quantum machine learning in feature Hilbert spaces), and further in view of “Moussaffi” (US 2019/0244009 A1).

	Examiner Remark: PennyLane includes source code which is linked to on page 2, footnote 4 of PennyLane: Automatic differentiation of hybrid quantum-classical computations. Page numbers for “Bergholm” refer to the page numbers in the PennyLane: Automatic differentiation of hybrid quantum-classical computations document unless otherwise specified. 

	Regarding claim 1, Bergholm teaches
	A method for hybrid classical-quantum decision maker training, the method comprising: (Bergholm, Abstract describes a software framework PennyLane for optimization and machine learning of quantum and hybrid quantum-classical computations. Introduction, third paragraph indicates that the system may be used to train a hybrid quantum-classical machine learning model.  The “Supervised learning” subsection, see pages 6-7, describes how PennyLane may be used to perform supervised learning. A machine learning model is a decision maker. Page 3, first paragraph of “Examples of hybrid optimization tasks” indicates that the model may be a classifier which predicts a label (i.e., decides which label to assign). Q3b_variational-classifier-iris from the source code provides a worked example where a variational quantum classifier is trained to classify iris data. )
	receiving a training data set; (Bergholm, page 7, right column, second paragraph: "the input-output relation of a training dataset". Codeblock 7, lines 1-4 include “X=…” and “Y=…”. This is a provision of the training dataset (i.e., pairs of x and y) to the system. That is, the dataset is received by the system. From Q3b_variational-classifier-iris, page 3: 
	# load Iris data and normalise feature vectors
	data = np.loadtxt("data/iris_classes1and2_scaled.txt")
)
	selecting, by a first processor, a sampling of objects from the training set, each object represented by at least one vector; (Codeblock 6, page 7, left column indicates that the model works by providing the input x to the quantum circuit (see line 28) and definition of circuit3 (lines 17-23). As described in the portion of “Quantum nodes” on page 2, the quantum nodes are implemented using variational circuits and that the node computes a function f(x; θ): Rm -> Rn. That is, the input x is a vector. Q3b_variational-classifier-iris provides an example of batch sampling. From Q3b_variational-classifier-iris , page 4:
	    batch_index = np.random.randint(0, num_train, (batch_size, ))
 	   feats_train_batch = feats_train[batch_index]
 	   Y_train_batch = Y_train[batch_index]

Q3b_variational-classifier-iris also samples a subset as a validation set. From Q3b_variational-classifier-iris, page 4:
	# split into training and validation set
	np.random.seed(0)
	num_data = len(Y)
	num_train = int(0.75 * num_data)
	index = np.random.permutation(range(num_data))
	feats_train = features[index[:num_train]]
	Y_train = Y[index[:num_train]]
	feats_val = features[index[num_train:]]
	Y_val = Y[index[num_train:]]
Either a sample batch or the validation set could be taken to be “a sampling of objects from the training set”.)
	identifying a quantum feature map circuit [which uses] quantum feature maps quantum feature maps, (Bergholm, page 2, left column, Figure 1 teaches the iterative optimization with updates at every iteration, and in the machine learning example at  page 7, Codeblock 7, lines 15-16 teach iteration in optimization steps updating the parameters of the variational circuit at every iteration. This corresponds to the for loop from Q3b_variational-classifier-iris, pages 4:
	for it in range(60):
		 # Update the weights by one optimizer step
		 batch_index = np.random.randint(0, num_train, (batch_size, ))
		 feats_train_batch = feats_train[batch_index]
		 Y_train_batch = Y_train[batch_index]
		 var = opt.step(lambda v: cost(v, feats_train_batch, Y_train_batch), var)
)
	…applying, by a quantum processor, the respective set of quantum feature maps to the selected sampling of objects, (Bergholm, page 7, left column, Codeblock 6, lines 17-23, applying the quantum circuit teaches both the quantum processor and applying the set of quantum feature maps in further view of page 3, left column, footnote 4 teaching: "can also be interpreted as a feature map that maps x to the Hilbert space of the quantum system". This step corresponds to the statepreparation from Q3b_variational-classifier-iris, pages 1-2:
	def statepreparation(a):
		 """Quantum circuit to encode a positive, normalized 4-d vector
		 into the amplitudes of 2 qubits.
		 Args:
			 a: feature vector of rotation angles
		 """
		 # encode absolute values
		 qml.RY(a[0], wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[1], wires=1)
		 qml.CNOT(wires=[0, 1])
		qml.RY(a[2], wires=1)
		 qml.PauliX(wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[3], wires=1)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[4], wires=1)
		 qml.PauliX(wires=0)
)
	…evaluating, by a quantum processor, a set of parameters for a quantum feature map circuit corresponding to at least one of the set of quantum feature maps; (Bergholm, page 1, Figure 1 teaches such evaluation being made on the quantum node/processor on the right, and in the machine learning example at page 7, Codeblock 6, lines 14-23,28 teach applying said evaluation by a call to the quantum processor. The set of parameters is specified by “var” (see, e.g., Codeblock 6, lines 26-27), where var specifies the weights and bias to apply to the input x to circuit3. This corresponds to the execution of the layers (result is what is returned in the last line) from Q3b_variational-classifier-iris, page 2:
	def circuit(weights, angles=None):
	 """The circuit of the variational classifier."""
	 statepreparation(angles)

	 for W in weights:
	 layer(W)
	 return qml.expval.PauliZ(0)
)
	determining, by the first processor, a new set of parameters for the quantum feature map circuit; and (Bergholm, page 2, left column, Figure 1 teaches the iterative optimization with updates at every iteration, and in the machine learning example at  page 7, Codeblock 7, lines 15-16 teach iteration in optimization steps updating the parameters of the variational circuit at every iteration. This corresponds to the for loop from Q3b_variational-classifier-iris, pages 4:
	for it in range(60):
		 # Update the weights by one optimizer step
		 batch_index = np.random.randint(0, num_train, (batch_size, ))
		 feats_train_batch = feats_train[batch_index]
		 Y_train_batch = Y_train[batch_index]
		 var = opt.step(lambda v: cost(v, feats_train_batch, Y_train_batch), var)
)
	determining, by the first processor, [a termination criterion] (Bergholm, page 7, last code snippet shows training the model with the termination criterion being a fixed number of iterations “for it in range(50)”. See also Q3b_variational-classifier-iris, last code block “for it in range (60)”.)
	parameterizing, by the first processor, the quantum feature map circuit with the new set of parameters (Bergholm, page 2, left column, Figure 1 teaches the iterative optimization with updates at every iteration, and in the machine learning example at  page 7, Codeblock 7, lines 15-16 teach iteration in optimization steps updating the parameters of the variational circuit at every iteration. The newly computed “var” would then be used in the model definition at page 7, Codeblock 6, lines 25-28, which includes setting the quantum circuit “circuit3” to use the weights specified by “var” (see especially line 28). In Q3b_variational-classifier-iris, for loop code block presented in the previous limitation, the “opt.step” portion calls back and uses the circuit with the new parameters specified by “var” in each iteration.)
	Bergholm does not appear to explicitly teach 
	identifying a [model] that satisfies a threshold level of accuracy by performing one or more iterations of an optimization algorithm, wherein each iteration corresponds to a different respective set of [features/kernels], and wherein each iteration comprises:
	…the set of quantum feature maps corresponding to a set of quantum kernels;
	…determining…whether the quantum feature circuit with the new set of parameters satisfies the threshold level of accuracy, and
	parameterizing [the model] with the new set of parameters that satisfy the threshold level of accuracy.
	However, Schuld—directed to analogous art—teaches
	the set of quantum maps corresponding to a set of quantum kernels; (Abstract indicates that “the quantum device estimates inner products of quantum states to compute a classically intractable kernel. This kernel can be fed into any classical kernel method”. See also second paragraph of the introduction. Pages 3-4, second paragraph of section “C. Input encoding as a feature map” describes mapping an input x being mapped into Hilbert space with the mapping corresponding to a quantum kernel κ. Page 4, first two paragraphs of section “A. Feature-encoding circuits” describes a circuit for performing the encoding of a feature into Hilbert space with the embeddings/mappings corresponding to kernels. )
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Bergholm to map using quantum kernels as taught by Schuld and described above because this “opens up a promising avenue to quantum machine learning, in which we can generically use quantum devices for pattern recognition” and because “[n]onlinear feature maps also circumvent the need to implement nonlinear transformations on amplitude-encoded data” (Schuld, page 2, last paragraph of Section I). Schuld is also explicitly cited by Bergheim in relation to the feature maps (Bergholm, page 2, footnote 4). 
	The combination of Bergholm and Schuld does not appear to explicitly teach 
	identifying a [model] that satisfies a threshold level of accuracy by performing one or more iterations of an optimization algorithm, wherein each iteration corresponds to a different respective set of [features/kernels], and wherein each iteration comprises:
	…determining…whether the quantum feature circuit with the new set of parameters satisfies the threshold level of accuracy, and
	parameterizing [the model] with the new set of parameters that satisfy the threshold level of accuracy.
	However, Moussaffi—directed to analogous art—teaches
	identifying a [model] that satisfies a threshold level of accuracy by performing one or more iterations of an optimization algorithm, wherein each iteration corresponds to a different respective set of [features/kernels], and wherein each iteration comprises (Moussaffi, Abstract describes a method for selecting kernels (i.e., feature maps) and kernel parameters for training a machine learning model. Figure 2 provides an overview, including step 200: selecting a kernel at step; step 250: computing an accuracy (the ratio); steps 260/200: repeating the process based on the ratio/accuracy; step 270: selecting the model based on the ratio/accuracy. [0036] makes it clear that a new kernel may be selected, so at least in this case, iterations will have different respective sets of features/kernels.)
	…determining…whether the quantum feature circuit with the new set of parameters satisfies the threshold level of accuracy, and (Figure 2, step 250, described at [0035]. The ratio is a measure of accuracy. Bergholm teaches the quantum feature circuit with a new parameter set. In the combination, Moussaffi is relied upon to teach an iterative process of determining a new kernel based on a computed accuracy level of a machine learning model. In the combination, the iterative kernel selection process would be applied to the quantum circuit taught by Bergholm.)
	parameterizing [the model] with the new set of parameters that satisfy the threshold level of accuracy. (Figure 2, step 270, described at [0036-0037]. A model is selected (i.e., the model is parametrized with the parameters of the selected model) based on the model satisfying the threshold accuracy/ratio.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Bergholm and Schuld to perform iterative kernel selection as taught by Moussaffi and described above because the procedure taught by Moussaffi “can reduce false negatives and increase recognition accuracies” (Moussaffi, [0008].)

	Regarding claim 4, the rejection of claim 1 is incorporated herein. The combination of Bergholm and Schuld does not appear to explicitly teach 
	determining that the new set of parameters produces a measure of accuracy greater than a predetermined threshold value.
	However, Moussaffi—directed to analogous art—teaches
	determining that the new set of parameters produces a measure of accuracy greater than a predetermined threshold value. (Figure 2, step 270, described at [0036-0037]. A model is selected (i.e., the model is parametrized with the parameters of the selected model) based on the model satisfying the threshold accuracy/ratio.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Bergholm teaches
	applying the parameterized quantum feature map circuit to the selected sampling of objects to compute new output vectors. (Bergholm, page 7, Codeblock 7, lines 15-16 teach iteration in optimization steps updating the parameters of the variational circuit at every iteration and computing new outputs. The new outputs are computed at Codeblock 6, lines 31-32. Q3b_variational-classifier-iris makes new predictions for the validation set each time through the loop, page 4:
	# Compute predictions on train and validation set
	 predictions_train = [np.sign(variational_classifier(var, angles=f)) for f in feats_train]
	 predictions_val = [np.sign(variational_classifier(var, angles=f)) for f in feats_val]
 )


	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Bergholm teaches
	wherein the quantum feature map circuit includes a set of single qubit rotation gates. (Bergholm, page 5, caption of Figure 6 teach such rotation gates. See also second paragraph of “Optimization” section on page 5. In Q3b_variational-classifier-iris, pages 1-2:
def statepreparation(a):
		 """Quantum circuit to encode a positive, normalized 4-d vector
		 into the amplitudes of 2 qubits.
		 Args:
			 a: feature vector of rotation angles
		 """
		 # encode absolute values
		 qml.RY(a[0], wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[1], wires=1)
		 qml.CNOT(wires=[0, 1])
		qml.RY(a[2], wires=1)
		 qml.PauliX(wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[3], wires=1)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[4], wires=1)
		 qml.PauliX(wires=0)

The RY gates are examples of single qubit rotation gates. The terminology is explained in “Basic Tutorial: qubit rotation”. In particular, page 1:
Breaking this down step-by-step, we first start with a qubit in the ground state
:math:`|0\rangle = \begin{bmatrix}1 & 0 \end{bmatrix}^T`,
and rotate it around the x-axis by applying the gate
.. math::
 	R_x(\phi_1) = e^{-i \phi_1 \sigma_x /2} =
	 \begin{bmatrix} \cos \frac{\phi_1}{2} & -i \sin \frac{\phi_1}{2} \\
		 -i \sin \frac{\phi_1}{2} & \cos \frac{\phi_1}{2}
	 \end{bmatrix},
and then around the y-axis via the gate
.. math::
	 R_y(\phi_2) = e^{-i \phi_2 \sigma_y/2} =
	 \begin{bmatrix} \cos \frac{\phi_2}{2} & - \sin \frac{\phi_2}{2} \\
		\sin \frac{\phi_2}{2} & \cos \frac{\phi_2}{2}
 \end{bmatrix}.
)


	Regarding claim 7, the rejection of claim 6 is incorporated herein. Furthermore, Bergholm teaches
	wherein a subset of the set of single qubit rotation gates include a rotation angle. (Bergholm, page 5, caption of Figure 6 teach such rotation gates. See also second paragraph of “Optimization” section on page 5. In Q3b_variational-classifier-iris, pages 1-2:
def statepreparation(a):
		 """Quantum circuit to encode a positive, normalized 4-d vector
		 into the amplitudes of 2 qubits.
		 Args:
			 a: feature vector of rotation angles
		 """
		 # encode absolute values
		 qml.RY(a[0], wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[1], wires=1)
		 qml.CNOT(wires=[0, 1])
		qml.RY(a[2], wires=1)
		 qml.PauliX(wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[3], wires=1)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[4], wires=1)
		 qml.PauliX(wires=0)

The RY gates are examples of single qubit rotation gates which include an angle (e.g., a[0], a[1], etc.). The terminology is explained in “Basic Tutorial: qubit rotation” as indicated with respect to claim 6. )

	Regarding claim 8, the rejection of claim 7 is incorporated herein. Furthermore, Bergholm teaches
	wherein the rotation angle corresponds to the new set of parameters. (Bergholm, page 5, caption of Figure 6 teach such rotation gates. See also second paragraph of “Optimization” section on page 5. Page 3, Figures 3 and 4 teach parameterization of the quantum circuit through the rotation angles of the rotation gates. Figures 3 and 4 are explained in “Examples of hybrid optimization tasks” on page 3. In Q3b_variational-classifier-iris, pages 1-2:
	def statepreparation(a):
		 """Quantum circuit to encode a positive, normalized 4-d vector
		 into the amplitudes of 2 qubits.
		 Args:
			 a: feature vector of rotation angles
		 """
		 # encode absolute values
		 qml.RY(a[0], wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[1], wires=1)
		 qml.CNOT(wires=[0, 1])
		qml.RY(a[2], wires=1)
		 qml.PauliX(wires=0)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[3], wires=1)
		 qml.CNOT(wires=[0, 1])
		 qml.RY(a[4], wires=1)
		 qml.PauliX(wires=0)

The RY gates are examples of single qubit rotation gates which include an angle (e.g., a[0], a[1], etc.). The terminology is explained in “Basic Tutorial: qubit rotation” as indicated with respect to claim 6. Q3b_variational-classifier-iris calls the variational classifier with var and angles = f (i.e., they correspond to the same function call). This is page 4 of Q3b_variational-classifier-iris:
	predictions_val = [np.sign(variational_classifier(var, angles=f)) for f in feats_val]

Tracing through the function calls, “f” ends up being the input into “statepreparation” which specifies the angles of rotation.)

	Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Bergholm teaches
	wherein the first processor is a classical processor. (Bergholm, page 2, left column, caption of Figure 1: "The output of the classical node is the objective for optimization”. The description of performing the classical functions is provided in the last paragraph of page 1, continuing onto page 2.)

	Regarding claim 10, the rejection of claim 1 is incorporated herein. Furthermore, Bergholm teaches
	wherein the set of parameters correspond to a set of weights and a set of biases of a neural network (Page 7, Codeblock 6, lines 25-28 show the parameters being weights and biases. Page 1, Introduction, third paragraph indicates that the model may be a generative adversarial network (a special type of neural network).)

	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over “Bergholm” (PennyLane: Automatic differentiation of hybrid quantum-classical computations including source code files Q3b_variational-classifier-iris and Basic tutorial: qubit rotation) in view of “Schuld” (Quantum machine learning in feature Hilbert spaces), further in view of “Moussaffi” (US 2019/0244009 A1), and further in view of “Brummer” (Phase and Amplitude Modulator for Microwave Pulse Generation).

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Bergholm teaches
	parameterize the quantum feature map circuit. (Bergholm, page 1, Figure 1 teaches such evaluation being made on the quantum node/processor on the right, and in the machine learning example at page 7, Codeblock 6, lines 14-23,28 teach applying said evaluation by a call to the quantum processor. The set of parameters is specified by “var” (see, e.g., Codeblock 6, lines 26-27), where var specifies the weights and bias to apply to the input x to circuit3. This corresponds to the execution of the layers (result is what is returned in the last line) from Q3b_variational-classifier-iris, page 2:
	def circuit(weights, angles=None):
	 """The circuit of the variational classifier."""
	 statepreparation(angles)

	 for W in weights:
	 layer(W)
	 return qml.expval.PauliZ(0)
)
	The combination of Bergholm and Schuld does not appear to explicitly teach 
	varying an amplitude of a microwave pulse of the quantum processor 
	However, Brummer—directed to analogous art—teaches
	varying an amplitude of a microwave pulse of the quantum processor (Brummer, Abstract describes a microwave amplitude/phase modulator which may be used in quantum computing. Page 583, right hand column, second paragraph describes performing qubit gate operations using microwave pulses of varying phase and amplitude.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bergholm and Schuld to use microwave pulse amplitude/phase to control the quantum circuit as taught by Brummer because “Our approach to deliver increased capacity centers on the development of miniaturized microwave filters, mixers, and modulators using Superconducting Monolithic Microwave Integrated Circuit (SMMIC) technologies, to implement a cryogenically-based, pulsed-microwave control and readout capability. Due to the use of cryogenic circuitry, which allows placement of control and readout components in close proximity to the superconducting qubits, our approach promises not only to decrease power dissipation
and reduce pulse dispersion, but also enable fast, low-power multiplexing, and provide intrinsically low-noise performance in comparison with the best known state-of-the-art alternative” as described by Brummer in the first paragraph of the Introduction.

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Bergholm teaches
	parameterize the quantum feature map circuit. (Bergholm, page 1, Figure 1 teaches such evaluation being made on the quantum node/processor on the right, and in the machine learning example at page 7, Codeblock 6, lines 14-23,28 teach applying said evaluation by a call to the quantum processor. The set of parameters is specified by “var” (see, e.g., Codeblock 6, lines 26-27), where var specifies the weights and bias to apply to the input x to circuit3. This corresponds to the execution of the layers (result is what is returned in the last line) from Q3b_variational-classifier-iris, page 2:
	def circuit(weights, angles=None):
	 """The circuit of the variational classifier."""
	 statepreparation(angles)

	 for W in weights:
	 layer(W)
	 return qml.expval.PauliZ(0)
)
	The combination of Bergholm and Schuld does not appear to explicitly teach
	varying a phase of a microwave pulse of the quantum processor 
	However, Brummer—directed to analogous art—teaches
	varying a phase of a microwave pulse of the quantum processor (Brummer, Abstract describes a microwave amplitude/phase modulator which may be used in quantum computing. Page 583, right hand column, second paragraph describes performing qubit gate operations using microwave pulses of varying phase and amplitude.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 2.

	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Bergholm” (PennyLane: Automatic differentiation of hybrid quantum-classical computations including source code files Q3b_variational-classifier-iris and Basic tutorial: qubit rotation) in view of “Schuld” (Quantum machine learning in feature Hilbert spaces), further in view of “Moussaffi” (US 2019/0244009 A1), and further in view of “Du” (The Expressive Power of Parameterized Quantum Circuits). 

	Regarding claim 11, the rejection of claim 1 is incorporated herein. The combination of Bergholm and Schuld does not appear to explicitly teach 
	wherein the quantum feature map circuit includes a set of controlled phase gates. 
	However, Du—directed to analogous art—teaches
	wherein the quantum feature map circuit includes a set of controlled phase gates.  (Du, Page 4, section D, second paragraph describes using phase gates. Page 9, right hand column, paragraph following Figure 14 describes using controlled rotational qubit gates such as controlled phase gates, which include a parameter which specifies an angle of rotation.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bergholm and Schuld to use parametrized controlled phase gates as described by Du because BQC (a particular class of quantum circuits described in the last paragraph of section I on page 2 of Du) “can efficiently simulate the probability distribution generated by post-IQP circuits. It has stronger expressive power over MPQCs without ancillary qubits. In addition, the post-selection operation enables BQC to accomplish machine learning tasks without knowledge about prior distributions. We perform two numerical simulations to validate the effectiveness of BQC. The first numerical simulation uses BQC to generate BAS images, in which BQC outperforms state-of-the-art PQCs. The second numerical simulation uses BQC to learn the
class prior distribution, which is highly desirable for semisupervised learning. The simulation results demonstrate that BQC can accurately estimate the prior distributions “ (Du, page 13, first full paragraph). That is, the circuits which are generated using the gates (including controlled phase gates) demonstrate the properties identified above, which would motivate a person of ordinary skill in the art to include controlled phase gates into their own circuits to achieve these advantages.

	Regarding claim 12, the rejection of claim 11 is incorporated herein. The combination of Bergholm and Schuld does not appear to explicitly teach
	wherein the set of controlled phase gates include a phase gate angle.
	However, Du—directed to analogous art—teaches 
	wherein the set of controlled phase gates include a phase gate angle. (Du, Page 4, section D, second paragraph describes using phase gates. Page 9, right hand column, paragraph following Figure 14 describes using controlled rotational qubit gates such as controlled phase gates, which include a parameter which specifies an angle of rotation.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 11.

	Regarding claim 13, the rejection of claim 12 is incorporated herein. The combination of Bergholm and Schuld does not appear to explicitly teach
	wherein the phase gate angle corresponds to the set of parameters
	However, Du—directed to analogous art—teaches
	wherein the phase gate angle corresponds to the set of parameters. (Du, Page 4, section D, second paragraph describes using phase gates. Page 9, right hand column, paragraph following Figure 14 describes using controlled rotational qubit gates such as controlled phase gates, which include a parameter which specifies an angle of rotation.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 11.
	
	Claims 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Bergholm” (PennyLane: Automatic differentiation of hybrid quantum-classical computations including source code files Q3b_variational-classifier-iris and Basic tutorial: qubit rotation) in view of “Schuld” (Quantum machine learning in feature Hilbert spaces), further in view of “Moussaffi” (US 2019/0244009 A1), and further in view of Aspuru-Guzik (US 2020/0274554 A1).

	Regarding claim 14, the rejection of claim 1 is incorporated herein. As described in detail with respect to claim 1, Bergholm as modified by Schuld teaches the method of claim 1. Bergholm further teaches program instructions for performing the steps described above with respect to claim 1 in Codeblocks 6 and 7 and Q3b_variational-classifier-iris. The combination of Bergholm and Schuld does not appear to explicitly teach 
	A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices 
	However, Aspuru-Guzik—directed to analogous art—teaches
	A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices (Aspuru-Guzik, Abstract describes training a quantum circuit to produce outputs given inputs. [0161] indicates that the instructions for training may be stored on a computer readable storage medium (e.g., a hard disk).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bergholm and Schuld to store the instructions on a computer readable medium as taught by Aspuru-Guzik because that allows for the instructions to be retained and stored for use by an instruction execution device as described by Aspuru-Guzik at [0161]. 

	Claim 17 recites substantially similar subject matter to claim 4 and is rejected with the same rationale in view of the rejection of claim 14, mutatis mutandis.

	Regarding claim 20, the rejection of claim 1 is incorporated herein. Bergholm as modified by Schuld teaches performing the method which is specified by the instructions of claim 20 as described in detail regarding claim 1. Furthermore, Bergholm teaches
	A computer system comprising one or more processors, (Bergholm, Figure 1 shows a basic example including a quantum device (i.e., a quantum processor) along with a classical node (i.e., a classical processor).)
	and program instructions … for execution by at least one of the one or more processors…the stored program instructions comprising: program instructions to… (Bergholm, Codeblocks 6 and 7 and Q3b_variational-classifier-iris provide program instructions for performing the various steps as described above with respect to claim 1.)
	The combination of Bergholm and Schuld does not appear to explicitly teach 
	one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more computer-readable storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, the stored program instructions comprising: (Aspuru-Guzik, Abstract describes training a quantum circuit to produce outputs given inputs. [0157, 0161] indicates that the instructions for training may be stored on a computer readable storage medium (e.g., a hard disk) and that the system may include memory which may include program modules for carrying out various functions.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bergholm and Schuld to store the instructions on a computer readable medium as taught by Aspuru-Guzik because that allows for the instructions to be retained and stored for use by an instruction execution device as described by Aspuru-Guzik at [0161].

	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Bergholm” (PennyLane: Automatic differentiation of hybrid quantum-classical computations including source code files Q3b_variational-classifier-iris and Basic tutorial: qubit rotation) in view of “Schuld” (Quantum machine learning in feature Hilbert spaces), further in view of “Moussaffi” (US 2019/0244009 A1), further in view of “Aspuru-Guzik” (US 2020/0274554 A1), and further in view of “Brummer” (Phase and Amplitude Modulator for Microwave Pulse Generation).

	Claims 15-16 are substantially similar to claims 2-3, respectively, and are rejected with the same rationale in view of the rejection of claim 14, mutatis mutandis.

	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Bergholm” (PennyLane: Automatic differentiation of hybrid quantum-classical computations including source code files Q3b_variational-classifier-iris and Basic tutorial: qubit rotation) in view of “Schuld” (Quantum machine learning in feature Hilbert spaces), further in view of “Moussaffi” (US 2019/0244009 A1), and further in view of Aspuru-Guzik (US 2020/0274554 A1), with “Technopedia” (Electronic Software Distribution (ESD)) providing evidence for motivation to combine references.

	Regarding claim 18, the rejection of claim 14 is incorporated herein. The combination of Bergholm and Schuld does not appear to explicitly teach 
	wherein the program instructions are stored in a computer readable storage device in a data processing system, and wherein the program instructions are transferred over a network from a remote data processing system. 
	However, Aspuru-Guzik—directed to analogous art—teaches
	wherein the program instructions are stored in a computer readable storage device in a data processing system, and wherein the program instructions are transferred over a network from a remote data processing system. (Aspuru-Guzik, [0162]: “Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network .” [0153]: “Computer system / server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network.”)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bergholm and Schuld so that the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the program instructions are transferred over a network from a remote data processing system as taught by Aspuru-Guzik because “[t]here are many significant advantages of electronic software distribution. Compared to software distribution on physical media, the cost of electronic software distribution is far less. There is also less time involved with regards to order and delivery of software” (Technopedia, last paragraph).

	Regarding claim 19, the rejection of claim 14 is incorporated herein. 
	wherein the program instructions are stored in a computer readable storage device in a server data processing system, and wherein the program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system. (Aspuru-Guzik, [0162]: “Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network .” [0153]: “Computer system / server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network.”)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Bergholm and Schuld so that the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the program instructions are transferred over a network from a remote data processing system as taught by Aspuru-Guzik because “[t]here are many significant advantages of electronic software distribution. Compared to software distribution on physical media, the cost of electronic software distribution is far less. There is also less time involved with regards to order and delivery of software” (Technopedia, last paragraph).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121